                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION


JODIE L. MALICKI
on behalf of herself and all
others similarly situated,                             Case No. 17-cv-1674

        Plaintiff,

v.

LEMAN U.S.A., INC.,
a Domestic Corporation

        Defendant.


                     STIPULATION TO AMEND SCHEDULING ORDER


        The parties to this action, Plaintiff, Jodie Malicki, by and through her attorneys, Walcheske

& Luzi, LLC, and Defendant, Leman U.S.A., Inc., by and though its attorneys, DeMark, Kolbe &

Brodek, S.C., each authorized to do so, do stipulate and agree as follows:

        1.      That the March 13, 2018 Scheduling Order (ECF No. 16) be amended as follows:

                a.      The parties are to disclose information concerning expert witnesses in

                        accordance with Fed. R. Civ. P. 26. Plaintiff shall disclose expert witnesses

                        on or before April 5, 2019. Defendant shall disclose expert witnesses on or

                        before June 3, 2019.

                b.      Plaintiff’s motion for class certification shall be filed no later than May 3,

                        2019.
       c.     All requests for discovery must be served by a date sufficiently early so that

              all discovery in this case can be completed no later than September 30,

              2019.

       d.     All dispositive pretrial motions together with briefs are to be filed in

              accordance with Civil L.R. 56, and no later than September 30, 2019. Such

              motions shall not be filed prior to the date of completion of discovery.

Dated this 19th day of March, 2019.

                                             WALCHESKE & LUZI, LLC
                                             Attorneys for Plaintiff

                                             By: s/ David M. Potteiger
                                                    David M. Potteiger
                                                    State Bar No. 1067009
                                                    dpotteiger@walcheskeluzi.com



Dated this 19th day of March, 2019.

                                             DeMARK, KOLBE & BRODEK, S.C.
                                             Attorneys for Defendant

                                             By: s/ Christopher J. Conrad
                                                    Christopher J. Conrad
                                                    State Bar No. 1011743
                                                    chrisc@dkblaw.com
